This is the sixth time in a quarter of a century 
that I have had the honor to come to this rostrum 
to defend before the representatives of Member 
States the interests of my country and its people.
2.	Today, as on the last occasion when I 
addressed the Security Council, in 1979,' 
following the occupation of Kampuchea by the 
armed forces of the Socialist Republic of Viet 
Nam, it is for the very existence of my country 
as a free and sovereign State that I seek to be 
the spokesman before the Assembly.
3.	I wish at the outset to express my most 
respectful good wishes to the President of the 
Assembly. May I be permitted to salute very 
respectfully Mr. Kittani, and congratulate him 
very cordially on the outstanding leadership he 
provided at the thirty- sixth session of the 
General Assembly and on his great ability, sense 
of fairness and integrity I extend respectful 
good wishes to the Secretary-General, whose high 
sentiments and deep devotion to the cause of 
justice and peace we all admire.
4.	May I be permitted also to salute the 
delegations present here, amongst which it is my 
honor and privilege to count many faithful 
friends, in the name of my country, its Coalition 
Government and all patriots who struggle in 
acutely difficult circumstances, but with fierce 
determination, for the liberation of their 
country.
5.	Contrary to certain false allegations, 
our Government is not a Government in exile. All 
its members live and fight in the interior of our 
national territory, side by side with our heroic 
fighters. For, despite the efforts of a powerful 
Vietnamese army in control of Kampuchean 
territory, we have liberated and solidly held 
large zones not only near the Thai frontier, but 
also in several regions of the south-west and the 
north-east of our country.
6.	Last July I myself visited my compatriots 
in three liberated zones, travelling by car, on 
Coot and on elephant, deep into the interior of 
our country. Everywhere I was welcomed by 
well-armed and disciplined military units and by 
tens of thousands of civilians, amongst whom I 
had the satisfaction to note an impressive number 
of little children.
7.	My country and its Coalition Government 
wish to express their profound gratitude to the 
United Nations for having, since 1979, rejected 
the pretensions of the regime installed by a 
foreign Power in our capital, a Power which seeks 
to obtain the seat of Kampuchea in the Assembly's 
midst. Here everyone —including those who support 
its candidature to this seat—knows that that 
regime has no real existence, that it is under 
the control of Vietnamese occupying authorities 
and that it depends in everything and for 
everything on the protection of two foreign 
nations.
8.	To recognize the puppet regime of Phnom 
Penh would in fact mean: first, accepting the 
permanent foreign domination of our country, 
which has been a Member in its own right of the 
United Nations since 1953, and reducing it to the 
position of a colony of Powers which shamelessly 
violate the Charter of the United Nations and 
treat with contempt its resolutions seeking the 
immediate and unconditional withdrawal of 
foreign forces from our territory; secondly, 
giving to many other countries—not necessarily 
all of the third world—that are also occupied by 
foreign forces the sad certainty that they are 
forever condemned to an anachronistic 
domination; and, thirdly, augmenting the state of 
tension and risk of conflict in our region.
9.	Kampuchea occupies on the geographical 
plane a strategic position of primary importance. 
I have sought in the past to make it a buffer 
State between two categories of State with 
opposing ideologies. We now know that the ravages 
of war have extended from Viet Nam to Kampuchea 
and they threaten to spread even further to the 
west.
10.	Independent, non-aligned and neutral, 
accepting no foreign bases on its territory, my 
country could have constituted a major element in 
the peace not only of the peninsula, but of the 
totality of southeast Asia and even of East 
Asia. On the contrary, a Kampuchea becoming a 
colony and a military base for two expansionist 
and hegemonist Powers constitutes a menace, as 
the years of the future will prove, to the 
stability, peace, security and progress of 
nations and peoples of the entire region and 
could well provoke an armed conflict with 
incalculable consequences between the great 
Powers whose interests are in conflict in Asia.
11.	As members of the Assembly know, I have 
often been the object of verbal attacks, of a 
mixture of contempt, sarcasm and abuse on the 
part of the leaders of Hanoi and their allies. I 
shall not reply to those attacks but shall limit 
myself to recalling that in Asia there certainly 
did not exist, before 1970, a non- communist 
leader who was more sincerely a friend of Viet 
Nam than I was, one who rendered spontaneously 
and voluntarily so much important help to the 
Vietnamese patriots of North and South in their 
struggle for independence in their country.
12.	After the invasion of my country by the 
army of the Socialist Republic of Viet Nam I 
reminded the leaders of Hanoi of the assurances 
of  eternal gratitude  and promises of 
unswerving respect for the independence, 
neutrality and territorial integrity  of my 
country given many times orally and in writing by 
the leaders of Hanoi, to remind them of their 
commitments.
13.	At the end of 1979 and the beginning of 
1980 I wrote three long letters to my  friend 
and former  companion-in-arms , Pham Van Dong, 
head of the Vietnamese Government, to propose 
bilateral negotiations between his Government 
and myself, either in Hanoi or in any other town 
of his choice, in order to resolve peacefully the 
differences between our two nations. I stated in 
my correspondence that, in the event that the 
Socialist Republic of Viet Nam would agree to 
restore to Kampuchea its independence and its 
right to self-determination, our Government, 
which would result from the popular consensus, 
following free elections held under international 
control, would not fail to establish, on a basis 
of equality, co-operation and friendship with a 
Viet Nam that is a neighbor and a brother.
14.	I waited in vain during the three years 
for a sign of good will on the part of Hanoi, 
accepting even accusations made by certain 
compatriots about my  pro-Vietnamese  indulgence. 
To my patient efforts in seeking a peaceful 
solution and re-establishment of mutual 
confidence by complete neutralization and 
international control and guarantees for my 
country, the leaders of Hanoi replied, or caused 
replies to be made, that they would not negotiate 
with a man  who no longer represented anything , 
who was  politically finished , and that the 
situation in Kampuchea was  irreversible .
15.	Yet today as yesterday, I feel no hatred 
towards Viet Nam. 1 have never ceased to 
recognize that the geographical position of our 
two countries makes them neighbors to the end of 
time and that they are, because of this, 
compelled to understand each other and to listen 
to each other. This understanding, however, can 
be established only between equals and not 
between servant and master.
16.	The present Government of Hanoi does not 
accept this analysis. It has chosen to forget, 
and how quickly, the repeated help that our 
people and I myself have rendered during a 
crucial period to the people of Viet Nam in their 
struggle for independence and reunification. It 
has also very quickly forgotten—this is even more 
serious—that the support ft has received in this 
struggle from a large part of the international 
community resulted from the fact that it appeared 
to be the innocent victim of colonialism and 
imperialism. Today, this very Viet Nam, restored 
in its territorial unity and independence, 
indulges, in its turn, in imperialist and 
colonial rule. It goes so tar in its arrogance 
as to make serious threats against some of the 
neighbouring countries, which quite rightly are 
concerned about its expansionism.
17.	We have all noticed that in his last tour 
of Southeast Asia, the Minister for Foreign 
Affairs of the Socialist Republic of Viet Nam has 
permitted himself to issue, in respect of certain 
countries that he has visited, threats thatare 
hardly veiled, simply because these countries ask 
Viet Nam to withdraw its troops from Kampuchea 
and to let the people of Kampuchea regain their 
right to self-determination.
18.	The Vietnamese Minister has accused 
certain Governments of the member countries of 
the Association of South East Asian Nations of 
interfering in the internal affairs of 
Kampuchea, but, as we know, it is Viet Nam which 
has interfered in a shameless fashion in our 
internal affairs, occupying our country with 
large numbers of troops and appropriating to 
itself material parts of our national resources, 
whereas ASEAN has only asked our occupying Power 
to let Kampuchea become yet once more the master 
of its own destiny.
19.	President Ho Chi Minh, at whose funeral I 
was the only head of State present to pay my 
respects, loved to say that  nothing is more 
precious than independence and liberty . This 
adage, one now sees, is to be applied, according 
to his successors, only to their own country, 
which arrogates to itself the right to confiscate 
the independence and liberty of its immediate 
neighbors—our country, Kampuchea, and an 
unfortunate Laos—whilst waiting to attack other 
nations which may be militarily weaker.
20.	In so far as Kampuchea is concerned, it 
is clear that the Socialist Republic of Viet Nam 
seeks to retain it indefinitely under its heel by 
the intermediary of a puppet Government which can 
refuse it nothing.
21.	It is in the face of these facts and in 
this dramatic context that I find myself 
compelled to commit myself to a tripartite 
coalition at this juncture and to join, pacifist 
though I am, the armed struggle so that our 
country may one day become once more master of 
its destiny.
22.	The United Nations was good enough to 
adopt, in 1979, 1980 and 1981, precise and 
unambiguous resolutions showing the way to be 
followed to resolve with justice the problem of 
Kampuchea, a problem which would not exist but 
for the greed of Viet Nam on the political and 
territorial planes.
23.	In 1981 the International Conference on 
Kampuchea was held in New York, under the 
auspices of the United Nations; the Declaration 
and resolution of the Conference^ conform to 
equity, justice and the Charter of the United 
Nations, as well as to the best interests of 
Kampuchea and Viet Nam and to those of the 
peoples of the entire region.
24.	The Coalition Government of Democratic 
Kampuchea cannot accept, any more than our 
compatriots, that another conference should be 
arranged by the Socialist Republic of Viet Nam, 
which profits from the support of the Soviet 
Union and the allies of that great Power. The 
primary effect of such a further 
conference—where, naturally, the puppet regimes 
of Phnom Penh and Vientiane would be seated—would 
be to sidetrack the  situation in Kampuchea  by 
declaring it finalized and thereby causing to be 
recognized de the regime of Heng Samrin, docile 
creature of Hanoi. Obviously there can be no 
question that Democratic Kampuchea and 
peace-loving nations committed to freedom and 
justice would fall into such a trap.
25.	If the Socialist Republic of Viet Nam, a 
Member of the United Nations, really wishes to 
contribute to the return of peace and stability 
in the region, there is no other solution but to 
respect United Nations resolutions and 
participate in the future work of the 
International Conference on Kampuchea. It is not 
in any way sufficient to announce, as was done 
recently by Viet Nam, a  partial retreat  of its 
forces of occupation in Kampuchea in order to 
lessen the tension in our region; the reality of 
such a retreat has not been proved. As a matter 
of fact, many fresh troops were recently sent 
from Viet Nam into Kampuchea to reinforce the 
Vietnamese occupying forces.
26.	I repeat that only the complete 
withdrawal of Vietnamese forces of 
occupation—withdrawal to be followed by free 
elections held under the control of the United 
Nations permitting the whole of our people to 
designate their deputies, senators, ministers, 
head of State and political regime—would 
constitute an honest solution to the problem of 
Kampuchea. Aslong as the Socialist Republic of 
Viet Nam refuses to take its troops out of 
Kampuchea, my Government will oppose with all its 
force the politics of fail accompli. We know all 
too well that for the past three years our 
country has been gagged, that all political 
opposition is repressed and that opponents are 
sent to prison or disappear without leaving a 
trace.
27.	Chemical weapons, especially toxic gas, 
are frequently used against the resistance 
fighters and the inhabitants of villages which 
have escaped Vietnamese control. The forces of 
occupation appropriate to themselves ever more of 
the natural riches and goods of Kampuchea and 
send a growing number of Vietnamese immigrants to 
colonize our fertile lands and rivers rich in 
fish but from which the legitimate owners have 
been driven away.
28.	Vietnamese propaganda has strenuously 
sought —and not without success—to make Western 
observers who are permitted to enter Kampuchea 
believe that this country, occupied but not 
submissive, enjoys a freedom and a well-being 
which it has not known for a long time. This is 
but a facade denounced by other journalists who 
have been in the region and who, in spite of 
multiple obstacles placed in their way, have been 
able to make in-depth studies of the real 
position.
29.	I have been telling representatives that 
the only option which we have is to take up arms 
to protect our national sovereignty. I know that 
here and there people mock our struggle and say 
that we are too weak to challenge the powerful 
Vietnamese expeditionary forces. Weak or not, we 
have the sacred duty to struggle with all our 
strength against the occupying Power.
30.	I would not predict a victory in either 
the short term or medium term, but I can assure 
representatives that we shall battle on to the 
end, without hate but with an unbreakable 
resolution. Those foreigners who impose their 
domination on our country and exploit it to their 
profit will perceive early or late that there 
will never be peace and that the land of 
Kampuchea will heat up ever more under their feet.
31.	We are not making war on the Vietnamese 
people. We are fighting for peace and the 
restoration of independence and freedom to our 
country which is now reduced to slavery. We do 
not want a Pax Vietnamica  or a  Pax Sovietica 
but simply a peace of free men.
32.	We ask nothing from others. We ask but 
restoration of our national sovereignty and our 
territorial integrity; and once that is achieved, 
we solemnly commit ourselves to living in perfect 
peaceful coexistence with all our neighbors—and 
first amongst them Viet Nam—as with all other 
countries which respect us, no matter what their 
political and social systems may be. Is that an 
unreasonable demand, an impossible pretension?
33.	We proclaim solemnly before the Assembly, 
in conformity with United Nations resolutions, 
that as soon as Viet Nam has totally withdrawn 
its troops from Kampuchea all will be possible in 
friendship between our two countries.
34.	We are ready to sign with Viet Nam a 
treaty of peace and non-aggression implying 
recognition and respect for the territorial 
integrity of the two neighbouring nations within 
their present frontiers. This is a just proposal 
that I make today to the leaders and the people 
of Viet Nam in the name of our Coalition 
Government. I am satisfied that, if they would 
but listen to this appeal of reason, the people 
of South-East Asia, as well as the peoples of the 
whole world, would feel the most genuine 
satisfaction—for not only would peace and harmony 
return to the Indo-Chinese peninsula but also 
potential major conflicts would thereby disappear.
35.	Unfortunately, the reality is that the 
Socialist Republic of Viet Nam is far from 
seeking to explore the way of reconciliation and 
peace. It seeks to propagate a very curious 
concept of an international conference charged 
not to solve the situation in Kampuchea, but  to 
consider the security, the peace and neutrality 
in South-East Asia .
36.	May I draw to the attention of the 
representatives now present that the 
international conference  proposed by the Vietnamese 
would logically mean side-tracking and avoiding 
the central issue of Kampuchea, because 
delegates to such a conference would find 
themselves, right from the start, required to 
recognize,	, the puppet regime of Heng 
Samrin, functioning under the orders of Hanoi and 
Moscow.

37.	It seems evident to me, as it must seem 
to you, that no country which loves justice and 
freedom could, without reneging on its ideals, 
participate in such a meeting which has as its 
only aim to serve the egotistical interests of 
two Powers in their expansionist and colonialist 
enterprises.
38.	Who, in effect, menaces the security and 
peace and the stability of South-East Asia, if it 
is not Viet Nam which, with the powerful help of 
the Soviets, has stationed its forces in 
Kampuchea, menacing henceforth Thailand and other 
peaceful member countries of ASEAN, as well as a 
number of countries further away?
39.	It must be clear that any conference 
interested in peace and stability in South-East 
Asia must necessarily resolve, as a priority, 
the  situation in Kampuchea . This done, my 
country, having found its independence and its 
freedom to act, there would remain no problem to 
resolve in South-East Asia, since no country 
adjacent to or a neighbor of independent an/1 
neutral Kampuchea has anything to fear from us.
40.	ASEAN, to which I must render my most 
profound homage for its political sense and its 
courage, has refused with reason to sign the pact 
of non- aggression that Viet Nam proposes. Such a 
pact would have the same disastrous effects as 
that which was signed in Munich in 1938 by 
Chamberlain and Daladier in the hope—tragic 
illusion—of mollifying Hitler and Mussolini. Such 
a pact would be but the prelude to further 
aggression between countries and peoples who 
subscribe to it.
41.	Representatives will understand why no 
international conference is imaginable if the 
first item on the agenda does not deal with the 
situation in Kampuchea and does not seek to put 
an end to the occupation and colonization of my 
country by Viet Nam, with the multi-faceted 
support of the Soviet Union. If this problem is 
not dealt with and resolved, there is really 
nothing to discuss, there is nothing to be done 
but to bend the knee before the diktat of Hanoi 
and Moscow.
42.	It would be lamentable to participate in 
a Vietnamese conference which will have present 
as representatives of Kampuchea the regime of 
quislings of Phnom Penh put in place by the 
Vietnamese leaders and protected by the powerful 
Vietnamese army of occupation.
43.	To accept the Vietnamese fail accompli in 
Kampuchea would be to accept the law of the 
jungle. This  law  is already in force in many 
countries which tragically today are reduced to 
slavery by a great Power.
43. States Members of the United Nations—at least 
those for whom the principles of freedom, 
independence, justice and peace still 
matter—must have at heart, I am sure, the need to 
cry  Halt  to the Vietnamese occupation and 
colonization of Kampuchea by adopting the 
resolutions and in taking measures which would 
require Viet Nam, which we once respected, to 
return to a sense of honor which, we hope but 
momentarily, it has so singularly failed in.
46.	We are very conscious of our limitations 
and of the fact that our own problems concern us 
in such absolute priority that we cannot pretend 
to concern ourselves with the problems of others. 
But as, of course, our country has always been a 
Member of the United Nations, I trust I will be 
permitted to indicate briefly our position on 
certain problems of major, importance.
47.	I would at the outset express the sincere 
gratitude of my country and our people to 
nations which have generously welcomed our 
refugees and, in the very first place, to the 
Kingdom of Thailand, which has carried a very 
heavy burden in the name of duty to humanity in 
granting a haven of refuge and protection against 
threats to hundreds of thousands of our 
compatriots who fled slavery, misery and death. 
I thank equally, with all my heart, the other 
countries of ASEAN for their active support and 
their diplomatic and other assistance to our 
cause.
48.	I salute also the other States which have 
welcomed a large number of our refugees and 
permitted them to escape despair, as well as the 
many countries which have made generous gifts and 
given assistance from which our compatriots have 
benefited and benefit today. At the same time, I 
salute and thank the Secretary-General, the 
International Red Cross, UNICEF and other 
humanitarian organizations for all they have 
done, are doing and will be doing for our 
refugees and other compatriots in their need.
49.	I respect the Vietnamese people, dragged 
against their will into a colonialist adventure, 
although for many years now they have found 
themselves plunged into difficulties without 
number and from all sides and of all kinds, which 
their Government is in any event obliged to 
recognize, and which have provoked the tragic 
exodus of hundreds of thousands of  boat people .
50.	I do not consider that I have a right to 
ask the Western Powers to cease providing 
humanitarian aid to our neighbors, innocent 
victims of the dreadful conduct of their 
Government. But I have the right, in the name of 
the people of Kampuchea, to ask all countries 
which are not accomplices of Vietnamese 
colonialism forthwith to cease granting to the 
regime of Hanoi financial, economic and material 
aid which risk being used not to help the unhappy 
people of Viet Nam, but inevitably to encourage 
their leaders to persevere in their enterprise 
against my people and my country.
51.	We reaffirm our total solidarity with our 
brothers and sisters, the Afghan people, who like 
us are involved in a struggle to enable their 
country to exercise again its inalienable right 
to self-determination. We support equally the Lao 
people, our brothers and sisters, who desire to 
recover Lao independence and liberty.
52.	We reaffirm our total solidarity with our 
brothers and sisters, the Palestinian people, who 
are suffering appalling trials for the rebirth of 
their country. We continue to recognize 
officially the Palestine Liberation Organization 
[PLO] as the legal representative of the 
Palestinian people and nation.
53.	We firmly support our brothers and 
sisters, the Korean people, in their legitimate 
aspiration for a reunification of their country 
now divided against its will, and we warmly 
support the wise and patriotic proposals of 
Marshal Kim Il Sung, President of the Democratic 
People's Republic of Korea, so that the 
reunification may take place through a peaceful 
and independent process.
54.	It is our ardent hope that the two 
brother countries at present in conflict with 
one another, Iraq and Iran, will seek a peaceful 
solution to their problems and realize, in peace, 
their necessary reconciliation.
55.	Deeply moved by the unmerited disasters 
and innumerable loss of human lives which Lebanon 
has suffered—a State which heretofore was the 
Switzerland of the Near East—it is our ardent 
hope that its sovereignty and territorial 
integrity will at last be respected and the 
foreign armed forces will withdraw without delay, 
leaving the Lebanese people the opportunity to 
resolve their problems alone.
56.	We renew our fraternal solidarity with 
the valiant people of Namibia who, under the 
leadership of the South West Africa People's 
Organization [SWAPO], are waging a just struggle 
for national liberation against the colonialist 
and racist regime of Pretoria.
